
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 67
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that Lena
		  Horne should be recognized as one of the most popular performers of the 1940s
		  and 1950s and for her outspoken opposition to racial and social
		  injustice.
	
	
		Whereas Lena Horne was born on June 30, 1917, in Brooklyn,
			 New York;
		Whereas Horne left school at the age of 14 and took her
			 first stage job in order to help contribute to the family during the
			 Depression;
		Whereas Horne began singing at Harlem's famed Cotton Club
			 at age 16 and began performing on Broadway soon after;
		Whereas Horne was 21 when she performed in her first
			 feature role, The Duke is Tops, after having taken a number of
			 smaller roles that were often all that was available to blacks in Hollywood at
			 the time;
		Whereas Horne was eventually signed with MGM studios,
			 making her the first African-American to be signed to a long-term film
			 contract, only to find that she was edited out of films that were distributed
			 in the South;
		Whereas Horne performed in Cabin in the Sky
			 in 1943, which is often regarded as the premier performance of her career;
			 and
		Whereas Lena Horne continues to represent elegance,
			 Hollywood glamour, wisdom, and the strength and determination of an entire
			 generation of performers who struggled through racism and prejudice during the
			 height of their careers: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 Lena Horne should be recognized for her achievements as a singer and Hollywood
			 actress, for her contributions to the struggles for equality, and for using her
			 celebrity as a catalyst for change.
		
